 


109 HR 1602 IH: Grants for DNA Backlog Prosecutions Act
U.S. House of Representatives
2005-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1602 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2005 
Mr. Gallegly introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide grants for prosecutions of cases cleared through use of DNA backlog clearance funds. 
 
 
1.Short titleThis Act may be cited as the Grants for DNA Backlog Prosecutions Act. 
2.Assistance for prosecutions of cases cleared through use of DNA backlog clearance fundsThe Justice for All Act of 2004 (Public Law 108–405) is amended by adding after section 206 the following new section:  
 
207.Assistance for prosecutions of cases cleared through use of DNA backlog clearance funds 
(a)In generalThe Attorney General shall make grants to train and employ personnel to help prosecute cases cleared through use of funds provided for DNA backlog elimination. 
(b)Authorization of appropriationsThere are authorized to be appropriated $100,000,000 for each of fiscal years 2006 through 2010 to carry out this section. . 
 
